Citation Nr: 0932348	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of a 
fractured right pubis bone, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right femoral neuropathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected right 
lower-extremity disorders.

5.  Entitlement to service connection for a left hip 
disability, including as secondary to service-connected right 
lower-extremity disorders.

6.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected right 
lower-extremity disorders.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from January 1966 until May 
1969.  The Veteran is also noted to have had service of 
undetermined status with the United States Air Force (USAF) 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In April 2007, the Board remanded the claims on appeal to the 
RO for additional development.  Because certain development 
has not been accomplished, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the Veteran the right 
to compliance with the remand orders).


REMAND

In the April 2007 remand directives, the Board directed the 
RO/AMC, in part, to contact the National Personnel Records 
Center (NPRC) and any other appropriate government records 
depository, and obtain the Veteran's military personnel file; 
Air Force Reserve file (the Veteran had undetermined USAF 
Reserve status from 1970 to 1980); and, Air Force civilian 
employee personnel file (the Veteran was released from 
federal employment on April 1, 1996).  

In a September 2007 response to the RO's request for this 
information, the NPRC indicated that all claims files from 
1997 and beyond had been transferred to the National Archives 
and Records Administration (NARA), Central Plains Region, 200 
Space Center Drive, Lee's Summit, Missouri 64064-1182.  The 
RO did not contact NARA for the Veteran's records military 
personnel, Air Force Reserve and Air Force civilian employee 
personnel files, as directed by the NPRC in September 2007.  

Concerning the Veteran's claim for increased ratings in 
excess of 10 percent for residuals of a fracture right pubis 
bone and right femoral neuropathy, VA last evaluated the 
Veteran for these disabilities in March 2003.  (See March 
2003 VA bones examination report).  Since that time, the 
Veteran, through his accredited representative, has 
maintained that these service-connected disabilities have 
increased in severity and are more severely disabling than 
that reflected by the currently assigned 10 percent ratings.  
(See Statement of Accredited Representative, dated in May 
2005, page (pg.)(3).   

In view of the Veteran's allegations of worsening of his 
service-connected residuals of a fracture right pubis bone 
and right femoral neuropathy since VA last examined him in 
March 2003, and that the examination report is over four 
years old, a re-examination is necessary to verify whether 
there has been an improvement or a material change in these 
disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous). 

As for the claim for a TDIU, as found by the RO, the Veteran 
is currently ineligible for a TDIU on a schedular basis 
because his combined disability rating is less than 70 
percent.  See 38 C.F.R. § 4.16(a) (2008).  Given that the 
issues for consideration on remand could result in 
eligibility for a TDIU on a schedular basis, the Board finds 
that the claim for a TDIU is inextricably intertwined with 
the increased evaluation claims on appeal and that the claims 
should be considered together.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a Veteran's 
claim for the second issue).

Further, because the Veteran's increased evaluation claims 
are being remanded for VA examinations, the respective 
examiners should provide additional comment as to whether the 
service-connected residuals of a fracture of the right pubis 
bone and right femoral neuropathy render him unemployable, 
given that the record also reflects non service-connected 
disabilities, and there is currently no such opinion of 
record.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding 
that where an appellant presents evidence of unemployability, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion as to what effect the 
appellant's service-connected disability has on his ability 
to work).

The Veteran has argued several theories of entitlement with 
respect to his claims for service connection for left ankle, 
left hip and low back disorders.  First, the Veteran 
maintains that he currently has degenerative joint disease of 
the left hip and left ankle as a result of a motor vehicle 
accident during his period of active military service.  (See 
May 2003 VA Bones examination report and May 2005 Statement 
of Accredited Representative in Appealed Case).  As noted in 
the Introduction, the Veteran has also argued that he 
currently has left ankle, left hip and low back disorder as 
secondary to the service-connected right extremity lower 
disorders.  (See VA Form 21-4138, Statement in Support of 
Claim, dated and signed by the Veteran in May 2003).  
Regarding the claim for service connection for a low back 
disorder, the Veteran's representative has maintained that it 
is a result of, or had its onset during, the Veteran's active 
military service.  However, and as will be described in more 
detail below, the Veteran sustained two injuries to his 
lumbar spine during his period of reserve duty in the USAF.  

Service treatment records from the Veteran's period of active 
military service (January 1966 to May 1969) reflect that the 
Veteran's spine and lower extremities were evaluated as 
"normal."  (See January 1966 service enlistment examination 
report).  A December 1968 hospital discharge summary report 
reflects that on December 23, 1968, the Veteran was involved 
in a motor vehicle accident, and sustained the following 
injuries:  dislocated left hip with nerve involvement 
(pressure dysfunction of the femoral and obturator nerve); 
non-displaced linear fracture of the acetabulum; closed 
fractures of the left pubic ramus and bilateral ischial 
tuberosity; and separation-dislocation of the pubic 
symphysis.  The Veteran's lower extremities were noted to 
have been neurologically intact.  

It was noted that the Veteran had sustained multiple "other 
lesser injuries but none of any import."  The Veteran 
underwent a closed reduction of the left hip.  A May 1969 
service separation examination report reflects that the 
Veteran's lower extremities were evaluated as "abnormal;" 
partial loss of strength, range of motion, right leg (italics 
added for emphasis) was noted.  The Veteran's spine was 
evaluated as "normal."  In the Notes section of the report, 
the examining physician indicated that the Veteran had 
fractured his pelvis in December 1968, and, as a result, had 
partial paralysis of the right leg (italics added for 
emphasis) with no other complications or sequelae. 

A June 1971 enlistment examination report for reserve duty 
with the USAF shows that the Veteran's lower extremities and 
spine were evaluated as "normal."  The examining physician 
noted that the Veteran had fractured his pelvis in 1968 
without any further complications or sequelae (i.e., 
decreased range of motion, tenderness or deformity, as well 
as a normal gait).  On an August 1975 Report of Medical 
History, the Veteran reported that he had torn multiple 
ligaments of his left ankle on May 24, 1975 while playing 
basketball at home.  

A September 1977 Periodic examination report and Report of 
Medical History, reflects that in January 1977, the Veteran 
underwent surgery to repair ligament damage on the left ankle 
at St. Joseph's Hospital in Mt. Clemens, Michigan.  A June 
1981 Report of Medical History, shows that the Veteran 
reported having undergone an "ankle operation" in February 
1977.  

On March 19, 1978 and July 19, 1982, the Veteran sustained 
injuries to his low back while lifting heavy objects; final 
diagnoses of acute lumbar strain and probable strain/sprain 
lower dorsal paraspinal muscle were entered, respectively.  
In August 1982, a diagnosis of resolved lower dorsal strain 
was recorded.  A September 1985 periodic examination report 
reflects that the Veteran's lower extremities and spine were 
evaluated as normal.  The examining physician noted that the 
Veteran had broken his right pubis and dislocated his right 
hip at age 22, with no evidence of any sequelae.  

In light of the above pertinent medical evidence, 
confirmation of the exact dates of active duty for training 
and inactive duty for training is necessary to determine if 
the Veteran had an injury to the left ankle and/or low back 
that occurred during ACDUTRA or INACDUTRA. 

In the context of reserve component service, the term active 
military, naval or air service includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24)(West 2002).  Active duty for training 
(ACDUTRA) is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22)(West 2002).  Inactive duty for training (INACDUTRA) 
is defined as other than full-time duty performed by the 
Reserves. 38 U.S.C.A. § 101(23)(West 2002).

In addition, the record does not contain medical evidence 
that adequately addresses whether or not the Veteran's 
currently diagnosed degenerative joint disease of the left 
hip, left ankle and low back is related to, or had its onset 
during, the Veteran's period of active military service, a 
period of ACDUTRA or INACDUTRA, or were caused or chronically 
worsened by the service-connected right lower extremity 
disorders.  

Post-service medical evidence includes a May 2003 opinion, 
prepared and submitted by C. B., M. D., where the Veteran 
reported having sustained fractures to his pelvis and ankles 
during an in-service motor vehicle accident.  Dr. C. B. 
opined, after the Veteran provided a history of having 
fractured his left ankle in a motor vehicle accident during 
his period of active military service, that the Veteran's 
"[b]ack and hip problem are directly related to the old 
ankle fracture, and the fact that he cannot walk correctly on 
his left leg due to this injury."  (See May 2003 report, 
prepared by C. B., M. D.).  As noted above, service treatment 
records from the Veteran's period of active military service, 
while positive for a left hip dislocation as a result of an 
in-service motor vehicle accident, are devoid of an 
indication of an injury to, or fracture of, the left ankle, 
as reported by the Veteran.  

Thus, the Board finds that prior to further appellate review 
of the Veteran's claims for service connection for left 
ankle, left hip and low back disorders, each to include as 
secondary to the service-connected right lower extremity 
disorders, VA examinations that address the questions below 
are in order. 

Finally, with respect to the issue of entitlement to service 
connection for a left ankle disorder, in a September 2008 
statement to VA, the Veteran indicated that he had undergone 
surgery for his left ankle in July 2008.  He also stated that 
during an upcoming follow-up appointment, he was going to 
request that the physician provide him with an opinion as to 
the etiology of his left ankle and that he would subsequently 
submit it to VA.  (See Veteran's September 2008 letter to 
VA).  As these records and opinion may contain potentially 
relevant information regarding the etiology of the Veteran's 
claimed left ankle disorder, reasonable efforts to obtain 
them must be made.

The Veteran contends that he has hearing loss and tinnitus 
ever since he worked as an aircraft mechanic during his 
period of active (italics added for emphasis) military 
service with the USAF.  The Veteran's DD 214 reflects that 
his military occupational specialist for his period of active 
military service in the USAF was a fuel systems mechanic.

Service treatment records from the Veteran's period of active 
military service, as well as his period of reserve duty with 
the USAF, are entirely silent for any subjective complaints 
or clinical findings of hearing loss or tinnitus.  The 
Veteran, however, has submitted opinions from two private 
physicians, wherein they concluded that the Veteran had 
bilateral hearing loss, tinnitus and an "inner ear injury" 
that is "compatible with" and "a result of" his in-service 
noise exposure while serving as an aircraft mechanic.  (See 
May and June 2003 opinions, prepared by C. B. D., M. D. and 
C. J. B. M. D., respectively).  Neither physician, however, 
had reviewed the Veteran's claims file, to include the 
absence of any clinical findings or subjective complaints 
referable to hearing loss or tinnitus, prior to rendering 
their respective opinion, or supported his conclusion with 
medical rationale.  Id.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  The 
Board, however, is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As the Veteran has reported a continuity of hearing loss and 
tinnitus since his period of active military service, his DD 
214 shows that he served as a fuel systems mechanic, and two 
private physicians have linked his hearing loss and tinnitus 
to in-service noise exposure, albeit based on the Veteran's 
self-reported history and not a review of the claims file, a 
VA examination is needed to obtain a competent medical 
opinion as to the etiology of any hearing loss for VA 
compensation purposes and tinnitus.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will contact NARA's 
Central Plains Region, 200 Space Center 
Drive, Lee's Summit, Missouri 64064-1182 
for the following reasons:  (i) obtain 
the Veteran's military personnel file; 
Air Force Reserve file; and Air Force 
civilian employee personnel file; and 
(ii) verify all of the Veteran's periods 
of active duty, ACDUTRA, and INACDUTRA 
for the following dates:  May 24, 1975 
(left ankle), January and February 1977 
(left ankle), March 19, 1978 (low back), 
and July 19, 1982 (low back).  

2.  Service records providing points 
are not helpful in this regard.  If the 
requested service personnel records can 
not be found, or if they have been 
destroyed, the RO/AMC will request 
specific confirmation of that fact and 
make a formal finding of such 
unavailability or non-verification of 
service.  See Spencer v. West, 13 Vet. 
App. 376, 380, (2000); Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro 
v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§ 3.203(a), (c) (All 
as to reliance placed by VA upon 
service department and NPRC 
determinations.
        
3.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected residuals of a fractured right 
pubis bone and right femoral neuropathy, 
as well as his left hip, left ankle, low 
back, hearing loss, and tinnitus, which 
is not evidenced by the current record, 
to specifically include all additional 
relevant hospitalization and treatment 
records, dated in January and/or February 
1977, from St. Joseph's Hospital, Mt. 
Clemens, Michigan, and the facility where 
he underwent left ankle surgery in July 
2008.  (See September 2008 statement from 
the Veteran to VA).  All 
records/responses received should be 
associated with the claims file.  

In requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims file.

4.  The RO/AMC must contact the Veteran 
to request that he complete and return an 
updated VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

5.  Following a reasonable period of time 
and after any additional medical evidence 
has been received pursuant to the 
directives above, the RO/AMC will 
schedule the Veteran for VA examinations 
by appropriate examiners to determine the 
current severity of the service-connected 
residuals of a fractured right pubis bone 
and right femoral neuropathy, 
respectively.  The following 
considerations will govern the 
examinations:
    
(a) The claims file, and a copy of 
this remand, will be made reviewed 
by the examiners, who must 
acknowledge receipt and review of 
these materials in their respective 
examination reports generated as a 
result of this remand.  Each 
examiner should respond to the 
following specific question and 
provide a full statement of the 
basis for the conclusions reached.  
All indicated studies, to include 
range of motion testing and X-rays, 
should be accomplished (with all 
findings made available to the 
examiner prior to the completion of 
his or her report).

(b) Regarding the service-connected 
residuals of a fracture of the right 
pubis bone, the appropriate examiner 
should clearly identify all 
residuals of the disability found 
upon clinical evaluation.  The 
examiner should specifically comment 
on the presence of any malunion of 
the right pubis bone with slight, 
moderate or marked knee or hip 
disability.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2008).

The examiner should also indicate 
whether there is any fracture of the 
surgical neck of the right pubis 
bone with false joint; or fracture 
of the right pubis shaft or 
anatomical neck with nonunion, 
without loose motion, weight bearing 
preserved with aid of brace; or 
nonunion with loose motion (spiral 
or oblique fracture).  Id. 
(c) Regarding the service-connected 
right femoral neuropathy, the 
appropriate examiner should clearly 
identify residuals of the 
disability.  The examiner should 
indicate whether there is any 
incomplete paralysis of the anterior 
crural nerve (femoral), and 
characterize such paralysis as mild, 
moderate or severe.  The examiner 
should also comment on the presence 
of any complete paralysis of the 
anterior crural nerve (femoral); 
paralysis of quadriceps extensor 
muscles.  See, 38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (2008). 

(d) Each examiner should also render 
an opinion, consistent with sound 
medical principles, as to whether, 
without regard to any nonservice-
connected disabilities or the 
Veteran's age, whether the Veteran's 
service-connected disabilities 
(specifically, residuals of a 
fracture of the right pubis bone and 
right femoral neuropathy), along 
with any other disabilities that are 
awarded service connection as a 
result of the development requested 
herein, either individually or in 
concert, render him unable to obtain 
or retain substantially gainful 
employment.  In particular, describe 
what types of employment activities 
would be limited because of the 
service-connected disabilities and 
whether any limitation on employment 
is likely to be permanent.

6.  The RO/AMC will schedule the Veteran 
for VA examinations by appropriate 
examiners to determine the etiology of 
any currently diagnosed left hip, left 
ankle and low back disabilities, 
bilateral hearing loss, and tinnitus.  
The following considerations will govern 
the examinations

(a) The claims file, and a copy of 
this remand, must be provided to and 
reviewed by the examiners in 
conjunction with their respective 
examinations.  The examiners must 
indicate that review of the claims 
file was made.  Each examiner should 
respond to the following questions 
as it pertains to their particular 
disorder and provide a full 
statement of the basis for the 
conclusions reached:  
(i) Is any currently present left 
ankle disorder, left hip disorder, 
low back disorder, bilateral hearing 
loss for VA compensation purposes, 
and tinnitus related to, or had its 
onset during, the Veteran's period 
of active military service, ACDUTRA 
or INACDUTRA?

(ii) Was any currently present, left 
ankle, left hip or low back disorder 
caused or chronically worsened by 
the service-connected right lower 
extremity disorders?  If the cause 
of any currently present left ankle, 
left hip and low back disorder(s) is 
not the service-connected right 
lower extremity disorders, then the 
appropriate examiner must still 
proffer an opinion, to the extent 
feasible, as to what additional 
severity, if any, of the currently 
present left ankle, left hip and low 
back disorder(s) exist solely due to 
aggravation by the service-connected 
right lower extremity disorders; 
and,   

(iii) If, and only if, service 
connection for a left ankle disorder 
is awarded service connection as a 
result of the development requested 
herein, should the appropriate VA 
examiner provide an opinion as to 
whether any low back disorder was 
caused or chronically worsened by 
the service-connected left ankle 
disorder.  If the cause of any 
currently present low back disorder 
is not the service-connected left 
ankle disorder, then the appropriate 
examiner must still proffer an 
opinion, to the extent feasible, as 
to what additional severity, if any, 
of the currently present low back 
disorder exists solely due to 
aggravation by the service-connected 
left ankle disorder

In formulating the foregoing 
respective opinions, all examiners 
must comment as to the medical 
significance, if any, on the 
following service and post-service 
records, as it pertains to their 
respective physical disability:  

(a) January 1966 service enlistment 
examination report reflecting that 
the Veteran's lower extremities, 
spine and ears were evaluated as 
normal, as well as audiogram 
findings that do correlate to a 
hearing loss disability for VA 
compensation purposes.

(b) December 1968 service record 
showing that the Veteran sustained 
the following injuries as a result 
of a motor vehicle accident:  
Dislocation of the left hip with 
nerve involvement (pressure 
dysfunction of the femoral and 
obturator nerve); Linear fracture of 
the acetabulum; closed fractures of 
the left pubic ramus and ischial 
tuberoisty, bilateral; and 
separation-dislocation of the pubic 
symphysis; 
	
(c) May 1969 service discharge 
examination report reflecting that 
the Veteran's lower extremities were 
evaluated as abnormal due to partial 
loss of strength and range of motion 
of the right leg (italics added for 
emphasis);

(d) May 1969 service discharge 
examination report reflecting that 
the Veteran's spine and ears were 
evaluated as normal, to include 
audiogram results that did not 
correlate to a hearing loss 
disability for VA compensation 
purposes;

(e) June 1971 and January 1973 
enlistment and periodic examination 
reports for the United States Air 
Force Reserves, showing that the 
Veteran's lower extremities, spine 
and ears were evaluated as normal.  
Audiogram results that did not show 
hearing loss for VA compensation 
purposes;

(f) August 1975 and September 1977 
Report of Medical History and 
Periodic examination report, 
containing notations that the 
Veteran had torn ligaments of his 
left ankle while playing basketball 
at home on May 24, 1975, and had 
undergone left ankle surgery in 
January 1977, respectively;

(g) Injuries to the low back on 
March 19, 1978 and July 19, 1982, 
resulting in diagnoses of acute 
lumbar strain and probable 
strain/sprain lower dorsal 
paraspinal muscle, respectively; 
	
(h) September 1985 Periodic 
examination report reflecting that 
the Veteran's lower extremities, 
spine, and ears were evaluated as 
"normal;" audiogram results that 
did not contain show hearing loss 
for VA compensation purposes; and a 
physician's notation that the 
Veteran had sustained a broken right 
pubis and dislocated right hip, no 
sequelae; 

(i) May 2003 report, prepared by C. 
J. B., M. D., where he opined that 
the Veteran had back and hip 
problems that "are directly related 
to the old ankle fracture, and the 
fact that he can not walk correctly 
on his left leg due to this 
injury;" and, 

(j) May and June 2003 reports, 
prepared by C. B. D., M. D. and C. 
J. B., reflecting that the Veteran 
had bilateral hearing loss, tinnitus 
and "inner ear injury" that was 
"compatible with" and "a result 
of" in-service noise exposure while 
serving as an aircraft mechanic 
during active military service.

7.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has 
been completed.  Then, the pending 
increased evaluation, TDIU and service 
connection claims on appeal must be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The purposes of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation, TDIU and service connection claims.  
His cooperation in VA's efforts to develop these claims 
including reporting for scheduled VA examinations, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of these claims.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


